 In the Matter of UNITED GAS PIPE LINE COMPANY, UNION PRODUCINGCOMPANY AND UNITED OIL PIPE LINE COMPANYandOIL WORKERSINTERNATIONAL UNION, CIOCase No. 16-R-1089SUPPLEMENTAL DECISIONANDDIRECTIONMarch 30, 1945On January 4, 1945, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Decision and Direction of Election, an election bysecret ballot was conducted on February 3, 1945, under the directionand supervision of the 'Regional Director for the Sixteenth Region(Fort Worth, Texas).At the conclusion of the election, a Tally ofBallots was furnished the parties in accordance with the Rules andRegulations of the Board.No objections were filed by any of theparties within the time provided therefor.As to the balloting and its results, the Tally of Ballots shows asfollows :Approximate number of eligible voters----------------------128Valid votes counted---------------------------------------118Votes cast for Oil Workers International Union, CIO---------60Votes cast against participating Union-----------------!----58Challenged ballots-----------------------------------------3Void ballots----------------------------------------------0As reflected by the Tally of Ballots, the challenged ballots aresufficient in number to affect the results of the election.Accordingly,the Regional Director investigated each of the aforesaid challengesand on March 13, 1945, issued and duly served upon the parties hisReport on Challenged Ballots in which he recommended that thechallenged ballots be opened and counted.No exceptions to theRegional Director's report were filed by any of the parties within thetime provided therefor.We hereby adopt the recommendations of159 N. L R. B. 1438.61 N. L. R. B., No. 20.159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director and overrule, the challenges to the ballots ofJames M. Denard, Moss J. Turnley, and W. J. Turnley, and we shalldirect that these ballots be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 10, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDmEarED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with United Gas PipeLine Company, Union Producing Company, and United Oil PipeLine Company, Shreveport, Louisiana, the Regional Director for theSixteenth Region shall, pursuant to the Rules and Regulations of theBoard set forth above, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, within ten (10) days from the date ofthis Direction open and count the ballots of James M. Denard, MossJ. Turnley and W. J. Turnley, and thereafter prepare and cause to beserved upon the parties in this proceeding a Supplemental Tally ofBallots, embodying therein his findings and his recommendations as tothe results of the ballot.